            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        GAINESVILLE DIVISION

ANTHONY JAMES PETERSON,
       Petitioner,
v.                                               Case No. 1:17-cv-301-AW-HTC
MARK S. INCH,
     Respondent.
_______________________________/
                        ORDER DENYING PETITION

       This Court has considered the magistrate judge’s October 22, 2019 report and

recommendation. ECF No. 38. The Court has also considered Petitioner’s objections

(ECF No. 41) and has considered de novo the portions of the report and

recommendation to which objections were made. The report and recommendation is

accepted and adopted as the Court’s opinion, notwithstanding Petitioner’s

objections. The Clerk is directed to enter judgment stating, “This Section 2254

Petition is DENIED.” A certificate of appealability is DENIED. The Clerk will close

the file.

       SO ORDERED on December 26, 2019.

                                      s/ Allen Winsor
                                      United States District Judge
